OPINION — AG — ALTHOUGH THE LEGISLATURE APPARENTLY INTENDED THAT THE PROVISIONS OF 21 O.S. 1963 Supp., 1838 [21-1838], PROHIBIT THE USE OF STAPLES, OR OTHER METALLIC FASTENERS, TO ATTACH OR INSERT UNAUTHORIZED OBJECTS TO UTILITY POLES; UNDER THE RULE OF STRICT CONSTRUCTION OF PENAL STATUTES HEREINABOVE CITED, IT IS PROBABLE THAT PROSECUTION OF A CRIMINAL OFFENSE BY REASON THEREOF WOULD NOT BE SUCCESSFUL. SINCE YOU STATE IN  YOUR LETTER THAT THE REASON FOR YOUR INQUIRY IS "FOR USE IN CONSIDERATION OF THE NEED FOR AMENDING SAID SECTION", THE ATTORNEY GENERAL SUGGESTS THAT 21 O.S. 1963 Supp., 1838 [21-1838], MIGHT PROPERLY BE AMENDED BY INSERTING AFTER THE WORDS "NAILS OR TACKS", THE WORDS "STAPLES OR OTHER METALLIC FASTENING DEVICES" WHICH AMENDMENT WOULD BE DESIRABLE IN EFFECTUATING THE PURPOSE OF THE LEGISLATION. (LEE COOK)